DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Action/Claims
Receipt of Remarks/Amendments filed on 3/14/2022 and 2/28/2022 are acknowledged. Claims 33 and 38-42 are currently pending. Claims 33 and 39-41 have been amended. Claims 34-37 and 43-56 have been cancelled. Accordingly, claims 33 and 38-42 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Objections/Rejections
Applicant’s arguments, filed 3/14/2022 and 2/28/2022, with respect to claim 40 objections have been fully considered and are persuasive. The objections of claim 40 have been withdrawn. The arguments are persuasive because applicant have amended the claim to replace “FBE” abbreviation with “free base equivalent”.  
Applicant’s arguments, filed 3/14/2022 and 2/28/2022, with respect to claims 39 and 41 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 39 and 41 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended the claims to address the indefiniteness issues pointed out in the previous office action and as such the presently amended claims do not present the indefiniteness issues and claims 39 and 41.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 33 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Decillis et al. (WO 2014/165786 A1; Oct. 9, 2014) in view of Semeni et al. (“Cabozantinib (XL184) inhibits Growth and Invasion of Preclinical TNBC Models”, Clinical Cancer Research, Oct. 2, 2015), Mao et al. (PLOS ONE 9(12), Dec. 12, 2014) and Salgado et al. (Annals of Oncology, Vol. 26, No. 2, Sep. 2014). 
Decillis throughout the reference teaches a dosage form of cabozantinib and a method of employing the dosage form to treat cancer (Abstract; Field of Invention). It teaches cabozantinib is formulated as the S-malate salt, the structure of which is depicted by compound 1, S-Malate Salt (Para 0013). Decillis teaches a method of treating cancer comprising administering a pharmaceutical dosage of 40 mg of compound 1, wherein the 40 mg of compound 1 is administered to a patient and the type of cancer includes breast cancer (claim 20, 21 and 23). It teaches in a most preferred embodiment the patient is human (Para 0016). It teaches the compound 1 is the (S)-Malate salt (claim 4) and wherein compound 1 is administered as a tablet (claim 10). It also teaches compound 1 is administered once daily (claim 12). Further, Decillis discloses the formulation comprises 31.7% of compound 1 (active ingredient), 38.9% of microcrystalline cellulose (filler), 19.4% of lactose anhydrous (filler), 3% of hydroxypropyl cellulose (binder), 6% of croscarmellose sodium (disintegrant), 0.3% of colloidal silicon dioxide (glidant), 0.75% of magnesium stearate (lubricant) and 4% of Opadry Yellow film coating which includes hypromellose, titanium dioxide, triacetin and iron oxide yellow. All the percentages disclosed are w/w. (see: claims 19 and 27). (see: Entire Document). 

The teachings of Decillis have been set forth above.
As discussed supra, Decillis teaches a method of treating cancer comprising administering cabozantinib to a patient and the type of cancer includes breast cancer. Decillis does not expressly teach 
Semeni teaches that triple negative breast cancer (TNBC) is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. It discloses using the small molecule inhibitor cabozantinib for targeting the MET receptor, which is highly expressed across several triple negative breast cancer (TNBC) subtypes. It discloses administering cabozantinib significantly inhibited MET positive TNBC cells and metastasis and teaches that cabozantinib treatment is an effective therapeutic strategy in several TNBC subtypes. (see: Abstract; Material and Method; Discussion). 
Decillis teaches the antitumor effect of the dosage form of the invention is determined by measuring the relative concentration of a cancer biomarker before and after administration of compound 1 (Para 00147). Decillis does not expressly teach measuring at least one circulating cell biomarker expressed by the patient and determining a dose which activates the at least one circulating cell biomarker. However, this deficiency is cured by Mao et al. and Salgado et al.
Mao discloses a systematic review and meta-analysis to evaluate the predictive roles of tumor infiltrating lymphocytes (TILs) in response to neoadjuvant chemotherapy (NAC) in breast cancer and specifically in triple negative breast cancer (see: Abstract; Introduction). It teaches that TILs have been an effective biomarker of anti-tumor immune response in a wide range of cancers including breast cancer and subtype such as triple negative breast cancer (see: Discussion). It also discloses the most commonly tested markers for TILs subset tested in breast cancer are CD3+, CD4+, CD8+ and FOXP3+ and pooled analysis showed that higher level of CD8+ and FOXP3+ lymphocytes indicated a better pathologic response to treatment (see: Pooled analysis of TILs subset section). The instant claims recite CD3+ CD4+ CD8- T lymphocytes as one of the circulating cell biomarkers and, as discussed supra, Mao discloses 
Salgado is also directed to the evaluation of tumor-infiltrating lymphocytes in breast cancer and particularly triple negative breast cancer. Salgado discloses cell biomarkers which are associated with patient survival in breast cancer and particularly triple negative breast cancer. (Abstract; Introduction). Salgado discloses CD8- correlates with breast cancer specific survival and high CD8- were predictive of pathological complete remission in tripe negative breast cancer patient (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Decillis to incorporate the teachings of Semeni, Mao and Salgado and use the Decillis’ formulation comprising cabozantinib for specifically treating metastatic triple negative breast cancer as taught by Semeni. One would have been motivated to do so because Decillis already teaches using the drug cabozantinib for treating cancer such as breast cancer and Semeni teaches the same drug and further teaches that cabozantinib treatment is an effective therapeutic strategy in several triple negative breast cancer subtypes. Also, as discussed supra, Semeni teaches that triple negative breast cancer is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. Thus, one skilled in the art would have been strongly motivated to use Decillis’ formulation comprising cabozantinib for the treatment of specifically triple negative breast cancer. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Decillis to incorporate the teachings of Semeni, Mao and Salgado and specifically measure the concentration of the biomarkers disclosed by Mao and Salgado to determine the antitumor effect of the formulation of Decillis. As discussed supra, Decillis already teaches that the antitumor effect of the dosage form of the invention is determined by measuring the relative concentration of a cancer biomarker before and after administration of compound 1 and one 
With respect to the instantly claimed limitation which recites “determining a dose which activates the at least one circulating cell biomarker”, Mao and Salgado disclose the cell biomarkers which are associated with patient survival in triple negative breast cancer and it would have been obvious to one skilled in the art to manipulate the dosage of cabozantinib and determine the optimal dosage amount which would increase the cell biomarkers taught by Mao and Salgado. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
With respect to the amounts in mg/unit dose for the formulation ingredients recited in claim 41, as discussed supra, Decillis discloses a 40 mg tablet of cabozantinib (S)-malate and also teaches the weight percentages of the cabozantinib and the other excipient ingredients included in the formulation. It would have been obvious to one of ordinary skill in the art to determine the quantity of each ingredient in mg/unit dose for a 40 mg tablet of cabozantinib based on the weight percentages that are taught in the Decillis reference for each ingredient. The weight percentages taught by Decillis for each ingredient read on the instantly claimed weight percentages and since Decillis teaches the claimed 40-mg cabozantinib tablet, the amount of each ingredient in mg/unit dose would also overlap the amounts 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed, 3/14/2022 and 2/28/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
	Applicant argued that Semeni discloses two different TNBC subtypes but Semeni is silent to other TNBC subtypes or TNBC biomarkers, particularly the biomarkers that are recited in the instant claims. It was argued that Decillis in view of Semeni fails to provide data, motivation and no reasonable expectation to use cabozantinib to treat TNBC at a dose which activates circulating cell biomarker recited in the instant claims. 
In response, as discussed supra, Decillis already teaches using the drug cabozantinib for treating cancer such as breast cancer and Semeni teaches the same drug and further teaches that cabozantinib treatment is an effective therapeutic strategy in several triple negative breast cancer subtypes. Thus, even though Semeni does not expressly disclose the TNBC biomarkers recited in the instant claims, it teaches cabozantinib treatment is an effective therapeutic strategy in several triple negative breast 
Applicant further argued that as disclosed in paragraph [00168] of the present application, in a phase 2 study assessing the efficacy of cabozantinib in TNBC patients, 57% (20 out of 35 TNBC patients) of the patients had a response of Stable Disease (SD), and 26% (9 of 35) had SD for more than 15 weeks. The clinical benefit rate at 15 weeks was 34%, and the median progression-free survival (PFS) was 2.0 months. In addition, out of 21 patients who reported pain upon entering the study and completed at least one pain survey at week 1 or 4, 11 patients (52%) reported a decrease in pain, and 10 patients 
In response, it is argued that while the data presented by the applicant suggests there being some response to therapy with cabozantinib in TNBC patient (e.g. Table 2), there is no evidence of there being unexpected results. The prior art reference Decillis and Semeni already suggest cabozantinib being effective in treating triple negative breast cancer and applicant’s results do not show any unexpectedness over the teachings of the prior art references. Further, paragraph 00175 of instant specification states cabozantinib monotherapy did not meet the pre-specified efficacy endpoint. Therefore, in addition to there being no unexpected results over the prior art in the instant specification, the instant specification also do not provide clear evidence that cabozantinib therapy meet the pre-specified efficacy endpoint.
Applicant argued that Mao's meta-analysis focuses on the value of tumor infiltrating lymphocytes (TILs) for predicting response to neoadjuvant therapy in breast cancer, however, Mao provides no suggestion or motivation for treating metastatic triple negative breast cancer. It was further argued that the biomarkers recited in amended claim 33 do not belong to the most commonly tested biomarkers disclosed in Mao. It was argued Mao states that predictive role of TILs in different subtypes breast cancer remains unknown and that predictive role of CD3+ and CD4+ lymphocytes are still unclear due to limited number of studies addressing these markers. 
	In response, as discussed supra, Mao discloses that tumor infiltrating lymphocytes (TILs) predicted higher pathological complete response (pCR) rates in triple negative breast cancer (Abstract; Results). Mao discloses patients showing a pathologic complete response (pCR) to neoadjuvant chemotherapy (NAC) may experience prolonged disease-free survival, especially in triple negative breast cancer patients. Therefore, identifying effective biomarkers useful for predicting the pCR rate is a high 
Further, the instant claims recite CD3+ CD4+ CD8- T lymphocytes as one of the circulating cell biomarkers and, as discussed supra, Mao discloses CD3+, CD4+, CD8+ cell biomarkers. Mao does not expressly disclose CD8- along with CD3+ and CD4+. However, Salgado addressed this deficiency wherein Salgado is also directed to the evaluation of tumor-infiltrating lymphocytes in breast cancer and particularly triple negative breast cancer. Salgado discloses cell biomarkers which are associated with patient survival in breast cancer and particularly triple negative breast cancer. (Abstract; Introduction). Salgado discloses CD8- correlates with breast cancer specific survival and high CD8- were predictive of pathological complete remission in tripe negative breast cancer patient (Table 1). Thus, combination of Mao and Salgado disclose the biomarkers recited in amended claim 33. 
Furthermore, even though Mao states that predictive role of CD3+ and CD4+ is unclear due to a limited number of studies, Mao states that the findings suggest that TILs could serve as a robust marker for predicting the pathologic complete response rate in triple negative breast cancer (Conclusion). Thus, Mao clearly suggests that the disclosed biomarker can be used and measured to determine response to therapy when treating patient with triple negative breast cancer and one skilled in the art would have been motivated to measure these cell bio markers in a patient with triple negative breast cancer. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9,724,342 B2 in view of Decillis et al. (WO 2014/165786 A1; Oct. 9, 2014), Semeni et al. (“Cabozantinib (XL184) inhibits Growth and Invasion of Preclinical TNBC Models”, Clinical Cancer Research, Oct. 2, 2015), Mao et al. (PLOS ONE 9(12), Dec. 12, 2014) and Salgado et al. (Annals of Oncology, Vol. 26, No. 2, Sep. 2014) as evidenced by PubChem (National Center for Biotechnology Information (2021), PubChem Compound Summary for CID 25102846, Cabozantinib S-malate).
The ‘342 patent claims a tablet pharmaceutical composition comprising 30-32% by weight of compound I, L-malate salt, 38-40% of microcrystalline cellulose, 18-22% of lactose anhydrous, 2-4% of hydroxypropyl cellulose, 4-8% of croscarmellose sodium, 0.2-0.6% of colloidal silicon dioxide, 0.5-1% of magnesium stearate and a film coating containing hypromellose, titanium dioxide, triacetin, and iron oxide yellow. The tablet composition contains 20- 100 mg of compound I. As evidenced by the PubChem reference, the compound I, L-malate salt is the same compound represented by cabozantinib S-malate and cabozantinib L-malate salt is another name for cabozantinib S-malate (see: sections 1 and 2).  
The ‘342 patent does not teach treating metastatic triple negative breast cancer in a human patient by administering to a patient cabozantinib (compound I) and the frequency of administration. However, these deficiencies are cured by Decillis and Semeni. 
As discussed supra, Decillis throughout the reference teaches a dosage form of cabozantinib and a method of employing the dosage form to treat cancer (Abstract; Field of Invention). It teaches cabozantinib is formulated as the S-malate salt, the structure of which is depicted by compound 1, S-Malate Salt (Para 0013). Decillis teaches a method of treating cancer comprising administering a pharmaceutical dosage of 40 mg of compound 1, wherein the 40 mg of compound 1 is administered to a patient and the type of cancer includes breast cancer (claim 20, 21 and 23). It teaches in a most preferred embodiment the patient is human (Para 0016). It teaches the compound 1 is the (S)-Malate salt (claim 4) and wherein compound 1 is administered as a tablet (claim 10). It also teaches compound 1 is administered once daily (claim 12).

As discussed supra, Semeni teaches that triple negative breast cancer (TNBC) is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. It discloses using the small molecule inhibitor cabozantinib for targeting the MET receptor, which is highly expressed across several triple negative breast cancer (TNBC) subtypes. It discloses administering cabozantinib significantly inhibited MET positive TNBC cells and metastasis and teaches that cabozantinib treatment is an effective therapeutic strategy in several TNBC subtypes. (see: Abstract; Material and Method; Discussion). 
The ‘342 patent does not expressly teach measuring at least one circulating cell biomarker expressed by the patient and determining a dose which activates the at least one circulating cell biomarker. However, this deficiency is cured by Mao et al. and Salgado et al.
Mao discloses a systematic review and meta-analysis to evaluate the predictive roles of tumor infiltrating lymphocytes (TILs) in response to neoadjuvant chemotherapy (NAC) in breast cancer and specifically in triple negative breast cancer (see: Abstract; Introduction). It teaches that TILs have been an effective biomarker of anti-tumor immune response in a wide range of cancers including breast cancer and subtype such as triple negative breast cancer (see: Discussion). It also discloses the most commonly tested markers for TILs subset tested in breast cancer are CD3+, CD4+, CD8+ and FOXP3+ and pooled analysis showed that higher level of CD8+ and FOXP3+ lymphocytes indicated a better pathologic response to treatment (see: Pooled analysis of TILs subset section). The instant claims recite CD3+ CD4+ CD8- T lymphocytes as one of the circulating cell biomarkers and, as discussed supra, Mao discloses CD3+, CD4+, CD8+. Mao does not expressly disclose CD8- along with CD3+ and CD4+. However, this deficiency is addressed by Salgado et al.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘342 patent to incorporate the teachings of Decillis and Semeni and use the composition of ‘342 to treat breast cancer and specifically triple negative breast cancer in a human patient. One would have been motivated to do so because Decillis teaches the same compound recited in ‘342 patent and Decillis further teaches that the composition comprising this compound is used to treat breast cancer. Semeni teaches that triple negative breast cancer is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. Semeni teaches the same drug as ‘342 and Decillis and further teaches that cabozantinib treatment is an effective therapeutic strategy in several triple negative breast cancer subtypes. Thus, one skilled in the art would have been strongly motivated to use ‘342 formulation comprising cabozantinib for the treatment of specifically triple negative breast cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘342 to incorporate the teachings of Mao and Salgado and specifically measure the concentration of the biomarkers disclosed by Mao and Salgado to determine the antitumor effect of the formulation of Decillis. As discussed supra, Decillis teaches that the antitumor effect of the dosage form of the invention is determined by measuring the relative concentration of a cancer biomarker before and after administration of compound 1 and one skilled in the art treating triple negative breast cancer with the formulation comprising cabozantinib would have been strongly motivated to measure the biomarker expressed by the patients with triple negative breast 
With respect to the instantly claimed limitation which recites “determining a dose which activates the at least one circulating cell biomarker”, Mao and Salgado disclose the cell biomarkers which are associated with patient survival in triple negative breast cancer and it would have been obvious to one skilled in the art to manipulate the dosage of cabozantinib and determine the optimal dosage amount which would increase the cell biomarkers taught by Mao and Salgado. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
With respect to the amounts in mg/unit dose for the formulation ingredients recited in instant claim 41, as discussed supra, ‘342 teaches tablet composition contains 20-100 mg of compound I and also teaches the weight percentages of the cabozantinib and the other excipient ingredients included in the formulation. It would have been obvious to one of ordinary skill in the art to determine the quantity of each ingredient in mg/unit dose for a 40 mg tablet of cabozantinib based on the weight percentages that are taught in ‘342 reference for each ingredient. Further, as discussed supra, Decillis also teaches the same additional excipient ingredients as ‘342 and teaches that these excipients are fillers, binders, disintegrants, glidants, lubricants and film coating agent which are commonly used in tablet formulations and it would have been obvious to one skilled in the art to manipulate the amount of these 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed, 3/14/2022 and 2/28/2022, with respect to the double patenting rejection have been fully considered but they are not persuasive.
	Applicant argued the instant claims are directed to the treatment of metastatic TNBC using cabozantinib at a dose which activates circulating cell biomarker recited in the claims. It was argued the reference claims are silent as to the treatment of metastatic TNBC with the recited steps. 
	In response, the applicant is respectfully directed to the above modified double patenting rejection necessitated by the amended claims which addresses and meets the limitations of treatment of metastatic TNBC using cabozantinib at a dose which activates circulating cell biomarker. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616